PER CURIAM.
Plaintiff and her husband brought an action to recover damages for injuries sustained by her while a patient at the defendant institution. From judgments in favor of the plaintiffs, pursuant to jury verdicts, the defendant appealed.
The defendant contends that the lower court erred in applying-the doctrine of res *394ipsa loquitur because the plaintiffs introduced evidence of specific negligence on the part of the defendant. West Coast Hospital Ass’n v. Webb, Fla., 52 So.2d 803; Roth v. Dade County, Fla., 71 So.2d 169. That this jurisdiction has not aligned itself with those jurisdictions so holding (33 A.L. R.2d 800) is evident from the decision in McKinney Supply Company v. Orovitz, Fla., 96 So.2d 209; 33 A.L.R.2d 795.
Defendant’s second point has been carefully examined and found to be without merit.
Affirmed.
CARROLL, CHAS., C. J., HORTON, J., and WARREN, LAMAR, Associate Judge, concur.